NUMBER 13-20-00531-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


RICARDO TATI SANTIESTEBAN,                                                  Appellant,

                                               v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 25th District Court
                        of Gonzales County, Texas.


                          MEMORANDUM OPINION

Before Chief Justice Contreras and Justices Benavides and Longoria
         Memorandum Opinion by Chief Justice Contreras

      Appellant Ricardo Tati Santiesteban pleaded guilty to driving while intoxicated

(third or more offense), a third-degree felony. See TEX. PENAL CODE ANN. § 49.09(b)(2).

Appellant pleaded true to the enhancement paragraph in the indictment noting a prior

conviction of a felony, increasing appellant’s offense level to a second-degree felony. See
id. § 12.42(a). The trial court sentenced appellant to ten years’ incarceration in the Texas

Department of Criminal Justice Correctional Institutions Division (TDCJ), suspended the

sentence, and placed appellant on community supervision for ten years. Subsequently,

the State filed a motion to revoke community supervision, and appellant pleaded true to

all nine of the State’s allegations. The trial court revoked appellant’s community

supervision and sentenced him to ten years’ imprisonment in the TDCJ.

       Appellant filed a notice of appeal. Appellant’s court-appointed appellate counsel

has filed an Anders brief stating that there are no arguable grounds for appeal. See

Anders v. California, 386 U.S. 738, 744 (1967). We affirm.

                                   I.     ANDERS BRIEF

       Pursuant to Anders v. California, appellant’s court-appointed appellate counsel

filed a brief and a motion to withdraw with this Court, stating that his review of the record

yielded no grounds of reversible error upon which an appeal can be predicated. See id.

Counsel’s brief meets the requirements of Anders as it presents a professional evaluation

demonstrating why there are no arguable grounds to advance on appeal. See In re

Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (orig. proceeding) (“In Texas,

an Anders brief need not specifically advance ‘arguable’ points of error if counsel finds

none, but it must provide record references to the facts and procedural history and set

out pertinent legal authorities.” (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex.

App.—Corpus Christi–Edinburg 2003, no pet.))); Stafford v. State, 813 S.W.2d 503, 510

n.3 (Tex. Crim. App. 1991).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel


                                             2
Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 319–22 (Tex. Crim. App. 2014),

appellant’s counsel carefully discussed why, under controlling authority, there is no

reversible error in the trial court’s judgment. Appellant’s counsel also informed this Court

in writing that he: (1) notified appellant that counsel filed an Anders brief and a motion to

withdraw; (2) provided appellant with copies of both pleadings; (3) informed appellant of

his rights to file a pro se response, to review the record prior to filing a response, and to

seek discretionary review in the Texas Court of Criminal Appeals if this Court finds that

the appeal is frivolous; and (4) supplied appellant with a form motion for pro se access to

the appellate record that includes the Court’s mailing address, instructions to file the

motion within ten days, and only requires appellant’s signature and the date. See Anders,

386 U.S. at 744; Kelly, 436 S.W.3d at 319–20; Stafford, 813 S.W.2d at 510 n.3; see also

In re Schulman, 252 S.W.3d at 409 n.23. An adequate time has passed, and appellant

has not filed a pro se response. 1

                                      II.      INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.

75, 80 (1988). We have reviewed counsel’s brief and the entire record, and we have found

nothing that would support a finding of reversible error. See Bledsoe v. State, 178 S.W.3d

824, 827–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in

the opinion that it considered the issues raised in the briefs and reviewed the record for


        1  On March 26, 2021, we granted appellant’s motion for pro se access to the appellate record. We
ruled that appellant would have thirty days from the date that he received his copy of the record to file a pro
se response with this Court. The trial court notified this Court that appellant received a copy of the appellate
record on April 2, 2021. To date, appellant has not filed a pro se response.
                                                       3
reversible error but found none, the court of appeals met the requirement of Texas Rule

of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

                                     III.     MOTION TO WITHDRAW

        In accordance with Anders, appellant’s counsel asked this Court for permission to

withdraw as counsel. See Anders, 386 U.S. at 744; see also In re Schulman, 252 S.W.3d

at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex. App.—Dallas 1995, no

pet.)). We grant counsel’s motion to withdraw. Within five days of the date of this Court’s

opinion, counsel is ordered to send a copy of this opinion and this Court’s judgment to

appellant and to advise him of his right to file a petition for discretionary review. 2 See TEX.

R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206

S.W.3d 670, 673 (Tex. Crim. App. 2006).

                                            IV.     CONCLUSION

        We affirm the trial court’s judgment.

                                                                             DORI CONTRERAS
                                                                             Chief Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
10th day of February, 2022.




         2 No substitute counsel will be appointed. If appellant seeks further review of this case by the Texas

Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or file
a pro se petition for discretionary review. Any petition for discretionary review must be filed within thirty
days from the date of either this opinion or the last timely motion for rehearing or timely motion for en banc
reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. A petition for discretionary review
must be filed with the clerk of the Texas Court of Criminal Appeals. See id. R 68.3. Any petition for
discretionary review should comply with the requirements of Texas Rule of Appellate Procedure 68.4. See
id. R. 68.4.
                                                       4